
	
		II
		Calendar No. 442
		112th CONGRESS
		2d Session
		S. 3364
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2012
			Ms. Stabenow (for
			 herself, Mr. Coons,
			 Mr. Schumer, Mr. Brown of Ohio, Mr.
			 Durbin, Mr. Merkley,
			 Mr. Whitehouse, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read the first time
		
		
			July 10, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide an incentive for businesses to bring jobs back
		  to America.
	
	
		1.Short titleThis Act may be cited as the
			 Bring Jobs Home
			 Act.
		2.Credit for
			 insourcing expenses
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.Credit for
				insourcing expenses
						(a)In
				generalFor purposes of section 38, the insourcing expenses
				credit for any taxable year is an amount equal to 20 percent of the eligible
				insourcing expenses of the taxpayer which are taken into account in such
				taxable year under subsection (d).
						(b)Eligible
				insourcing expensesFor purposes of this section—
							(1)In
				generalThe term eligible insourcing expenses
				means—
								(A)eligible expenses
				paid or incurred by the taxpayer in connection with the elimination of any
				business unit of the taxpayer (or of any member of any expanded affiliated
				group in which the taxpayer is also a member) located outside the United
				States, and
								(B)eligible expenses
				paid or incurred by the taxpayer in connection with the establishment of any
				business unit of the taxpayer (or of any member of any expanded affiliated
				group in which the taxpayer is also a member) located within the United
				States,
								if such
				establishment constitutes the relocation of the business unit so eliminated.
				For purposes of the preceding sentence, a relocation shall not be treated as
				failing to occur merely because such elimination occurs in a different taxable
				year than such establishment.(2)Eligible
				expensesThe term eligible expenses means—
								(A)any amount for
				which a deduction is allowed to the taxpayer under section 162, and
								(B)permit and license fees, lease brokerage
				fees, equipment installation costs, and, to the extent provided by the
				Secretary, other similar expenses.
								Such term
				does not include any compensation which is paid or incurred in connection with
				severance from employment and, to the extent provided by the Secretary, any
				similar amount.(3)Business
				unitThe term business unit means—
								(A)any trade or
				business, and
								(B)any line of
				business, or functional unit, which is part of any trade or business.
								(4)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined
				in section 1504(a), determined without regard to section 1504(b)(3) and by
				substituting more than 50 percent for at least 80
				percent each place it appears in section 1504(a). A partnership or any
				other entity (other than a corporation) shall be treated as a member of an
				expanded affiliated group if such entity is controlled (within the meaning of
				section 954(d)(3)) by members of such group (including any entity treated as a
				member of such group by reason of this paragraph).
							(5)Expenses must be
				pursuant to insourcing planAmounts shall be taken into account
				under paragraph (1) only to the extent that such amounts are paid or incurred
				pursuant to a written plan to carry out the relocation described in paragraph
				(1).
							(6)Operating
				expenses not taken into accountAny amount paid or incurred in
				connection with the on-going operation of a business unit shall not be treated
				as an amount paid or incurred in connection with the establishment or
				elimination of such business unit.
							(c)Increased
				domestic employment requirementNo credit shall be allowed under
				this section unless the number of full-time equivalent employees of the
				taxpayer for the taxable year for which the credit is claimed exceeds the
				number of full-time equivalent employees of the taxpayer for the last taxable
				year ending before the first taxable year in which such eligible insourcing
				expenses were paid or incurred. For purposes of this subsection, full-time
				equivalent employees has the meaning given such term under section 45R(d) (and
				the applicable rules of section 45R(e)). All employers treated as a single
				employer under subsection (b), (c), (m), or (o) of section 414 shall be treated
				as a single employer for purposes of this subsection.
						(d)Credit allowed
				upon completion of insourcing plan
							(1)In
				generalExcept as provided in paragraph (2), eligible insourcing
				expenses shall be taken into account under subsection (a) in the taxable year
				during which the plan described in subsection (b)(5) has been completed and all
				eligible insourcing expenses pursuant to such plan have been paid or
				incurred.
							(2)Election to
				apply employment test and claim credit in first full taxable year after
				completion of planIf the taxpayer elects the application of this
				paragraph, eligible insourcing expenses shall be taken into account under
				subsection (a) in the first taxable year after the taxable year described in
				paragraph (1).
							(e)Possessions
				treated as part of the United StatesFor purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and the
				Commonwealth of the Northern Mariana Islands).
						(f)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this
				section.
						.
			(b)Credit to be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the insourcing
				expenses credit determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for insourcing
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
			(e)Application to
			 United States possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of
			 the Treasury shall make periodic payments to each possession of the United
			 States with a mirror code tax system in an amount equal to the loss to that
			 possession by reason of section 45S of the Internal Revenue Code of 1986. Such
			 amount shall be determined by the Secretary of the Treasury based on
			 information provided by the government of the respective possession.
					(B)Other
			 possessionsThe Secretary of
			 the Treasury shall make annual payments to each possession of the United States
			 which does not have a mirror code tax system in an amount estimated by the
			 Secretary of the Treasury as being equal to the aggregate benefits that would
			 have been provided to residents of such possession by reason of section 45S of
			 such Code if a mirror code tax system had been in effect in such possession.
			 The preceding sentence shall not apply with respect to any possession of the
			 United States unless such possession has a plan, which has been approved by the
			 Secretary of the Treasury, under which such possession will promptly distribute
			 such payment to the residents of such possession.
					(2)Coordination
			 with credit allowed against united states income taxesNo credit shall be allowed against United
			 States income taxes under section 45S of such Code to any person—
					(A)to whom a credit
			 is allowed against taxes imposed by the possession by reason of such section,
			 or
					(B)who is eligible
			 for a payment under a plan described in paragraph (1)(B).
					(3)Definitions and
			 special rules
					(A)Possessions of
			 the United StatesFor
			 purposes of this section, the term possession of the United
			 States includes the Commonwealth of Puerto Rico and the Commonwealth of
			 the Northern Mariana Islands.
					(B)Mirror code tax
			 systemFor purposes of this section, the term mirror code
			 tax system means, with respect to any possession of the United States,
			 the income tax system of such possession if the income tax liability of the
			 residents of such possession under such system is determined by reference to
			 the income tax laws of the United States as if such possession were the United
			 States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this section shall be treated in the same
			 manner as a refund due from sections referred to in such section
			 1324(b)(2).
					3.Denial of
			 deduction for outsourcing expenses
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					280I.Outsourcing
				expenses
						(a)In
				generalNo deduction
				otherwise allowable under this chapter shall be allowed for any specified
				outsourcing expense.
						(b)Specified
				outsourcing expenseFor purposes of this section—
							(1)In
				generalThe term specified outsourcing expense
				means—
								(A)any eligible
				expense paid or incurred by the taxpayer in connection with the elimination of
				any business unit of the taxpayer (or of any member of any expanded affiliated
				group in which the taxpayer is also a member) located within the United States,
				and
								(B)any eligible
				expense paid or incurred by the taxpayer in connection with the establishment
				of any business unit of the taxpayer (or of any member of any expanded
				affiliated group in which the taxpayer is also a member) located outside the
				United States,
								if such
				establishment constitutes the relocation of the business unit so eliminated.
				For purposes of the preceding sentence, a relocation shall not be treated as
				failing to occur merely because such elimination occurs in a different taxable
				year than such establishment.(2)Application of
				certain definitions and rules
								(A)DefinitionsFor purposes of this section, the terms
				eligible expenses, business unit, and
				expanded affiliated group shall have the respective meanings
				given such terms by section 45S(b).
								(B)Operating
				expenses not taken into accountA rule similar to the rule of
				section 45S(b)(6) shall apply for purposes of this section.
								(c)Special
				rules
							(1)Application to
				deductions for depreciation and amortizationIn the case of any
				portion of a specified outsourcing expense which is not deductible in the
				taxable year in which paid or incurred, such portion shall neither be
				chargeable to capital account nor amortizable.
							(2)Possessions
				treated as part of the United StatesFor purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and the
				Commonwealth of the Northern Mariana Islands).
							(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this section, including
				regulations which provide (or create a rebuttable presumption) that certain
				establishments of business units outside the United States will be treated as
				relocations (based on timing or such other factors as the Secretary may
				provide) of business units eliminated within the United
				States.
						.
			(b)Limitation on
			 subpart F income of controlled foreign corporations determined without regard
			 to specified outsourcing expensesSubsection (c) of section 952
			 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(4)Earnings and
				profits determined without regard to specified outsourcing
				expensesFor purposes of this
				subsection, earnings and profits of any controlled foreign corporation shall be
				determined without regard to any specified outsourcing expense (as defined in
				section
				280I(b)).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 280I. Outsourcing
				expenses.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
	
		July 10, 2012
		Read the second time and placed on the
		  calendar
	
